DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to claims filed on 06/16/2022. Claims 34, 36, 42, and 44 have been cancelled. Claims 1, 11, 12, 13, 38, 48, 58, 97, and 106 have been amended. Claims 107-110 have been added. Claims 1-3, 6, 8-14, 16, 18-19, 27-28, 32-33, 38-40, 48, 58, 64, 67-69, 72-76, 81, 85, 87-88, 92-93, 95-97, 99, and 106-110 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8-14, 16, 18-19, 27-28, 32-33, 38-40, 48, 58, 64, 67-69, 72-76, 81, 85, 87-88, 92-93, 95-97, 99, and 106-110 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. application No. 17/535,635. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite transversal visible members extending vertical to the beam as opposed to chevrons extending obliquely. It would have been obvious to have included the visible members that extend vertically down because a change in shape from oblique to vertical visible members provide the benefit of notifying drivers the road has been blocked in cases where there are no other lanes to redirect traffic to.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 9-10 recite the limitation “the longitudinal part”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-14, 16, 18-19, 27-28, 32, 58, 64, 67-68, 73-76, 81, 85, 87-88, 92, 97, and 107-108 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin (US7098807 hereinafter “Seguin”) in view of 이수행 (KR200370279 hereinafter 이수행).

With regard to claim 1, Seguin teaches
A gate for controlling oncoming traffic on a roadway, the gate comprising: 
- an arm (12+60) movable between an extended position (see figure 2) in which the arm extends into a given portion of the roadway (24) to inform the oncoming traffic that the given portion of the roadway is closed (see figure 2) and a retracted position (see figure 1) in which the arm (12 +60) does not extend into the given portion of the roadway (24); and 

- a control system (14) comprising an actuator (electric motor 38) and configured to support the arm (12+60) and move the arm between the extended position (see figure 2) and the retracted position (see figure 1); 

wherein: the arm (12+60) comprises a beam (top beam portion of 12) extending along a longitudinal direction of the arm (12+60).

The given portion of the roadway (24) includes a lane (see figure 1 and 2) and the arm (12+60) is configured to be longer than a width of the lane (24, see figure 2) in the extended position (see figure 2); and the arm (12+60) is movable horizontally (see figures 1-2) relative to the control system (14) between the extended position (see figure 2) and the retracted position (see figure 1).


	Seguin does not specifically disclose that the beam (top beam portion of 12) in the extended position (see figure 2) is at least 55 inches from a surface of the roadway (24)

However 이수행 teaches a gate (in figure 3 and 4) with arm (30 connected to 32) that is adjustable about 1.5 meters (59 inches) up to 4.5 meters (177 inches) off the ground (see page 3 para 2 of 이수행) for blocking vehicle passage. 
	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a gate arm that’s at least 55 inches above the roadway to accommodates large vehicles such as trucks and caravans, allowing the drivers to more easily see the road block ahead from their higher point of view.  

With regard to claim 2, Seguin teaches
wherein the given portion of the roadway (24) includes a plurality of lanes (see figures 7A-7B).

With regard to claim 3, Seguin further shows a roadway with a plurality of lanes in figures 7A and 7B. Seguin in figures 9A-9E further shows the gate arm being capable of being longer or shorter.
While the resulting combination fails to disclose specifically that the arm is configured to extend into each of the lanes in the extended position, it would have been obvious to one of ordinary skill in the art to modify the resulting combination to make the arm longer to be able to block as many lanes as necessary.

With regard to claim 6, Seguin is silent to the possible lengths the gate arm (12+60) can be made in

Although Seguin does not disclose specific lengths, it would have been obvious to one of ordinary skill in the art to have sized and/or adjusted the length of the arm, to be useful- i.e. too small a length of the arm would not allow the gate to serve its function as it would not be able to block the entire length of the roadway. It would have been obvious to one of ordinary skill to select or at least try sizing the arm to sufficient length for blocking the road as claimed, as there are a finite number of lengths such arms for gates can usefully be made in for various roadway widths. (See MPEP 2144.04 IV)

With regard to claim 8, Seguin is silent to the possible lengths the gate arm (12+60) can be made in

Although Seguin does not disclose specific lengths, it would have been obvious to one of ordinary skill in the art to have sized and/or adjusted the length of the arm, to be useful- i.e. too small a length of the arm would not allow the gate to serve its function as it would not be able to block the entirety of lanes within a roadway that are needed. It would have been obvious to one of ordinary skill to select or at least try sizing the arm to the sufficient length for blocking the road as claimed, as there are a finite number of lengths such arms for gates can usefully be made in for various roadway widths. (See MPEP 2144.04 IV)

With regard to claim 9, 이수행 teaches varying heights for a gate arm ranging from 1.5 meters to 4.5 meters (see page 3 para 2) to block incoming vehicle passage. It would have been obvious to include these sizes for the same reasoning as described in the rejection of claim 1.

With regard to claim 10, 이수행 teaches varying heights for a gate arm ranging from 1.5 meters to 4.5 meters (see page 3 para 2) to block incoming vehicle passage. It would have been obvious to include these sizes for the same reasoning as described in the rejection of claim 1.

With regard to claim 11, 이수행 teaches varying heights for a gate arm ranging from 1.5 meters to 4.5 meters (see page 3 para 2) to block incoming vehicle passage that complies with MASH crash-testing. Examiner notes: a passenger car being on average 65 inches in height. It would have been obvious to these sizes for the same reasoning as described in the rejection of claim 1.

With regard to claim 12, 이수행 teaches varying heights for a gate arm ranging from 1.5 meters to 4.5 meters (see page 3 para 2) to block incoming vehicle passage that complies with MASH crash-testing. Examiner notes: a pickup truck being on average 75 inches in height. It would have been obvious to these sizes for the same reasoning as described in the rejection of claim 1.

With regard to claim 13, Seguin teaches
	Wherein the arm (12+60) comprises a visible arrangement (modular components extending below top beam portion of 12) supported by the beam (top beam portion of 12)

With regard to claim 14, Seguin teaches
	wherein a dimension of the visible arrangement (modular components extending below top beam portion of 12) in a widthwise direction of the arm (12+60) is greater than a dimension of the beam (top beam portion of 12) in the widthwise direction of the arm (12+60).

With regard to claim 16, Seguin teaches
wherein the dimension of the visible arrangement (modular components extending below top beam portion of 12) in the widthwise direction of the arm (12+60) is at least thrice the dimension of the beam (top beam portion of 12) in the widthwise direction of the arm (12+60).

With regard to claim 18, Seguin teaches
Wherein the visible arrangement (modular components extending below top beam portion of 12) depends downwardly from the beam (top beam portion of 12).

With regard to claim 19, Seguin teaches
Wherein the visible arrangement (modular components extending below top beam portion of 12) comprises a plurality of visible members (64, labeled in figure 9A)

With regard to claim 27, Seguin teaches
wherein transversal ones of the visible members (64) project from the beam (top beam portion of 12), extend transversally to a longitudinal direction of the beam (top beam portion of 12), and are spaced apart (see 64 spaced apart in figure 9A) in the longitudinal direction of the beam (top beam portion of 12).

With regard to claim 28, Seguin teaches
wherein the transversal ones of the visible members (64) depend downwardly from the beam (top beam portion of 12).

With regard to claim 32, Seguin teaches
wherein longitudinal ones of the visible members (64) extend along the longitudinal direction of the beam (top beam portion of 12) and are spaced apart in a widthwise direction of the arm (12+60).

With regard to claim 58, Seguin does not teach that a width of the arm in a vertical direction over the height of the longitudinal part of the arm in the extended position from the surface of the roadway is at least 0.4

However, it would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have the width of the arm in a vertical direction over the height of the longitudinal part of the arm in the extended position from the surface of the roadway be at least 0.4 because such a modification would be a change in size/proportion and it has been held that a change in size/proportion that does not change the function of the invention is not patentable. The width of the beam in relation to the varying heights from 이수행 could be scaled down or up without changing the function of the gate. (See MPEP 2144 IV)

With regard to claim 64, Seguin does not teach a ratio of a width of the arm over a length of the arm in the extended position is at least 10%

	However, it would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a ratio of a width of the arm over a length of the arm in the extended position is at least 10% because such a modification would be a change in size/proportion and it has been held that a change in size/proportion that does not change the function of the invention is not patentable. The width of the beam in relation to the length from Neff could be scaled down or up without changing the function of the gate. (See MPEP 2144 IV)

With regard to claim 67, Seguin teaches
the beam (top beam portion of 12) is a sole beam (top beam portion of 12) of the arm (12+60)

With regard to claim 68, Seguin teaches
wherein the actuator (electric motor 38) is configured to cause pivoting of the arm (12+60) between the extended position (figure 2) and the retracted position (figure 1)


With regard to claim 73, Seguin teaches 
the control system (14) being solar powered (“It is the solar powered drive system 14 that is operative for causing the moveable member 12 to move between the first position and the second position”, column 5 lines 5-9)


With regard to claims 74 and 75, Seguin teaches
wherein the control system comprises a receiver to receive a signal from a remote location to move the arm between the extended position and the retracted position.
(“In a non-limiting example, the control system receives wireless commands. The wireless commands can be transmitted from a remote control unit that is suitable to be operated by a highway employee, or from a cellular telephone, for example. For wireless operation, the control system is provided with a receiver circuit having an antenna and the associated circuitry to extract the command information contained in the wireless transmission. The command information can be extracted in any manner known in the art. If the wireless command is indicative that the movable member 12 should move from the first position to the second position, the control system operates the electric motor 38 of the drive system 14, accordingly”, column 6 lines 6-17)

With regard to claim 76, Seguin teaches
Wherein the gate is mountable to a traffic barrier (22) for the roadway (24)

With regard to claim 81, Seguin teaches
wherein a footprint of the gate (20, see figures 1 and 2) on the traffic barrier (22) is narrower than the traffic barrier (22)

With regard to claim 85, Seguin teaches
Wherein the beam (top beam portion of 12) comprises a plurality of beam segments (60, modular parts) that are separate and interconnectable for assembling the beam (top beam portion of 12)

With regard to claim 87, Seguin teaches
since the visible arrangement of the resulting combination includes open space in between each of the plurality of visible members, the visible arrangement of the resulting combination includes the visible arrangement being configured to prevent excessive wind deflection

With regard to claim 88, Seguin is silent to the deflection of the arm.
while the resulting combination fails to explicitly disclose that the arm is configured such that a deflection of the arm at a wind speed of 100 km/h is no more than 15°, this is a matter of common engineering since if the arm deflected excessively, the visible arrangement which was intended to convey a message to oncoming traffic would not be visible and therefore would not function as intended.

With regard to claim 92, Seguin teaches
a sign (see figures 3B and 3D) informing of a direction indicative of where the oncoming traffic should go.

With regard to claim 97, Seguin teaches
A gate for controlling oncoming traffic on a roadway, the gate comprising: 

- an arm (12+60) movable between an extended position (see figure 2) in which the arm (12+60) extends into a given portion of the roadway (24) to inform the oncoming traffic that the given portion of the roadway is closed (see figure 2) and a retracted position (see figure 1) in which the arm does not extend into the given portion of the roadway (24); and 

- a control system (14) comprising an actuator (electric motor 38) and configured to support the arm (12+60) and move the arm (12+60) between the extended position (see figure 2) and the retracted position (see figure 1); 

The arm comprises a beam (top beam portion of 12) extending along a longitudinal direction of the arm (12+60)

The given portion of the roadway (24) includes a lane (see figure 1 and 2) and the arm (12+60) is configured to be longer than a width of the lane (24, see figure 2) in the extended position (see figure 2); and the arm (12+60) is movable horizontally (see figures 1-2) relative to the control system (14) between the extended position (see figure 2) and the retracted position (see figure 1).

and the arm (12+60) is movable horizontally (see figures 1-2) relative to the control system (14) between the extended position (see figure 2) and the retracted position (see figure 1).

Seguin is silent to the height of the beam from the roadway

However, 이수행 teaches a gate (in figure 3 and 4) with arm (30 connected to 32) that is adjustable about 1.5 meters (59 inches) up to 4.5 meters (177 inches) off the ground (see page 3 para 2 of 이수행) for blocking vehicle passage. (examiner notes that the applicant on page 9 paragraph 3 of the specification states that the height of the arm above the ground used “may be at least 55 inches (about 1.4 m), in some cases at least 60 inches (about 1.5 m), in some cases at25 least 65 inches (about 1.65 m), in some cases at least 70 inches (about 1.8 m), in some cases at least 75 inches (about 1.9 m)” and claims given these values they comply with MASH crash-testing height standards for a roadway vehicle.

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a gate arm that’s greater than a passenger vehicle because this better accommodates larger vehicles such as trucks and caravans, allowing the drivers to more easily see the road block ahead from their higher point of view.

With regard to claim 107, Seguin teaches
The beam (top beam portion of 12) is made of aluminum therefor the beam is stiff over a length of the arm (12+60)

With regard to claim 108, Seguin teaches
wherein the visible members (64, labeled in figure 9A) are disposed to point towards (see arrow like members labeled as 64 in figure 9A) where the oncoming traffic is to be directed when the arm (12+60) is in the extended position (see figure 2).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of 이수행 in further view of Dickinson (US4318079 hereinafter Dickinson)
With regard to claim 33, Seguin does not teach a strip

	However, Dickinson teaches a similar gate for controlling oncoming traffic that has a strip (see strip on 39) on a longitudinal part (39).

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a visible member with a strip, because strips were known in the art of traffic arms to improve visibly and notify drivers of caution.


Claims 38-40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of 이수행 in further view of Carter (US20070126598 hereinafter Carter)

With regard to claim 38, Seguin teaches the beam (top beam portion of 12) being a metallic material (“materials that can be used to form the moveable member 12 include steel, aluminum”, column 4 lines 35-37) but does not teach a different material for the visible arrangement (modular components extending below top beam portion of 12) being a polymeric material

	However, Carter teaches a traffic gate apparatus that has a beam (11) made of a metallic material (aluminum; [0050] lines 1-3) and a visible member (12) made of a polymeric material (fluoropolymer; [0029] lines 2-3). It is noted that aluminum is a stiffer material than that of fluoropolymer material. 

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have the materials of Carter because this allows provides enhanced stability to the gate while also reducing the damage to a vehicle upon impact.

With regard to claim 39, the resulting combination includes the metallic material of the beam comprising aluminum.


With regard to claim 40, Seguin teaches the beam (top beam portion of 12) being a metallic material (“materials that can be used to form the moveable member 12 include steel, aluminum”, column 4 lines 35-37) but does not teach a different material for the visible arrangement (modular components extending below top beam portion of 12) being a polymeric material.	

However, Carter teaches a traffic gate apparatus that has a beam (11) made of a metallic material (aluminum; [0050] lines 1-3) and a visible member (12) made of a polymeric material (fluoropolymer; [0029] lines 2-3). It is noted that aluminum is a stiffer material than that of fluoropolymer material. 

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have the materials of Carter because this allows provides enhanced stability to the gate while also reducing the damage to a vehicle upon impact.

With regard to claim 48, Seguin teaches the beam (top beam portion of 12) being a metallic material (“materials that can be used to form the moveable member 12 include steel, aluminum”, column 4 lines 35-37) but does not teach a different material for the visible arrangement (modular components extending below top beam portion of 12) being a polymeric material	However, Carter teaches a traffic gate apparatus that has a beam (11) made of a metallic material (aluminum; [0050] lines 1-3) and a visible member (12) made of a polymeric material (fluoropolymer; [0029] lines 2-3). It is noted that aluminum is a stiffer material than that of fluoropolymer material. 

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have the materials of Carter because this allows provides enhanced stability to the gate while also reducing the damage to a vehicle upon impact.

Claims 69 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of 이수행 in further view of De (DE202015101299 hereinafter De).

With regard to claim 69, Seguin is silent to its actuator being linear.

However DE teaches a linear actuator (6, “the drive unit comprises at least one drive motor. With an electric drive motor is given a simple, non-susceptible drive”, page 2 para 4) for a road barrier device (11)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a linear actuator because this provides a “simple, non-susceptible drive for the pivoting movement” of the gate. (page 2 para 4)

With regard to claim 72, Seguin is silent to its actuator having a slewing drive.

However DE teaches an actuator (6) that comprises a slewing drive (5a) that includes a worm wheel (5b)
	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a actuator with a slewing drive because “such a worm gear has the advantage that a very high load capacity of the transmission is given by a multiple simultaneous tooth engagement. In addition, self-locking of the worm gear can provide additional safety, for example in the event of power failures”. (page 2 para 3)

	Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of 이수행 in further view of Park (KR101520243 hereinafter Park).

With regard to claim 93, Seguin does not teach that the sign comprises a light source

However, Park teaches a road barrier that has a sign (50) that comprises a light source (60, see figure 9)

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a light source because light sources on traffic barriers were known in the art to improve visibility at night.

Claims 95 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of 이수행 in further view of Pierson (US20190242080 hereinafter Pierson).

With regard to claim 95, Seguin does not disclose that the gate can be made to be compliant with MASH test level 3. 

However Pierson teaches a barrier (10) made for roadways that block portions of a road that is compliant and underwent MASH test level 3 testing (“The evaluation criteria for test MASH 3-20 includes assessing structural adequacy and occupant risk during impact by a test vehicle”, para [0047] and details that the “temporary transition barrier complied with MASH 3-20 (para [0048])

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a gate be compliant with MASH test level 3 because MASH testing compliance is required for all new highway products and ensures safety to vehicle drivers that may crash into highway barriers.

With regard to claim 96, Pierson teaches 
“The evaluation criteria for test MASH 3-20 includes assessing structural adequacy and occupant risk during impact by a test vehicle”, para [0047] and details that the “temporary transition barrier complied with MASH 3-20 (para [0048])

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of Pierson.

With regard to claim 99, Seguin teaches
A gate for controlling oncoming traffic on a roadway, the gate comprising: 

- an arm (12+60) movable between an extended position (see figure 2) in which the arm (12+60) extends into a given portion of the roadway (24) to inform the oncoming traffic that the given portion of the roadway is closed (see figure 2) and a retracted position (see figure 1) in which the arm does not extend into the given portion of the roadway (24); and 

- a control system (14) comprising an actuator (12+60) and configured to support  the arm (12+60) and move the arm (12+60) between the extended position (see figure 2) and the retracted position (see figure 1); 

Wherein: the given portion of the roadway (24) includes a lane (see figure 1 and 2); the arm (12+60) is configured to be longer than a width of the lane (24, see figure 2) in the extending position (see figure 2); the arm (12+60) is movable horizontally (see figures 1 and 2) relative to the control system (14) between the extended position (see figure 2) and the retracted position (see figure 1).

Seguin does not teach that the gate is MASH crash-tested

However, Pierson teaches a barrier (10) made for roadways that block portions of a road that is compliant and underwent MASH testing (“The evaluation criteria for test MASH 3-20 includes assessing structural adequacy and occupant risk during impact by a test vehicle”, para [0047] and details that the “temporary transition barrier complied with MASH 3-20 (para [0048]))

It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have a gate be compliant with MASH because MASH testing compliance is required for all new highway products and ensures safety to vehicle drivers that may crash into highway barriers.

Claims 106 and 109-110 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin in view of Carter.

With regard to claim 106, Seguin teaches
A gate for controlling oncoming traffic on a roadway, the gate comprising:

- an arm (12+60) movable between an extended position (see figure 2) in which the arm (12+60) extends into a given portion of the roadway (24) to inform the oncoming traffic that the given portion of the roadway (24) is closed and a retracted position (see figure 1) in which the arm (12+60) does not extend into the given portion of the roadway (24)

The given portion of the roadway (24) including a plurality of lanes (see both lanes in figures 1 and 2), the arm (12+60) being configured to extend into each of the lanes (given length of arm shown in figure 9A) in the extended position (see figure 2) and comprising: 

- a beam (top beam portion of 12) extending along a longitudinal direction of the arm (12+60) and comprising a metallic material; and 

- a visible arrangement (modular components extending below top beam portion of 12) extending below the beam (top beam portion of 12) comprising a plurality of visible members (64, labeled in figure 9A) that comprise a polymeric material

- a control system (14) comprising an actuator (electric motor 38) and configured to support the arm (12+60) and move the arm (12+60) between the extended position (see figure 2) and the retracted position (see figure 1)

Seguin does not teach that the material of the beam is a metallic material and the material of the visible arrangement is a polymeric material.

	However, Carter teaches a traffic gate apparatus that has a beam (11) made of a metallic material (aluminum; [0050] lines 1-3) and a visible member (12) made of a polymeric material (fluoropolymer; [0029] lines 2-3). It is noted that aluminum is a stiffer material than that of fluoropolymer material. 

	It would have been obvious to one ordinary skill in the art at the time of filing of applicant’s invention to have modified Seguin, to have the materials of Carter because this allows provides enhanced stability to the gate while also reducing the damage to a vehicle upon impact.


With regard to claims 109 and 110, Seguin is silent to the possible lengths the gate arm (12+60) can be made in

Although Seguin does not disclose specific lengths, it would have been obvious to one of ordinary skill in the art to have sized and/or adjusted the length of the arm, to be useful- i.e. too small a length of the arm would not allow the gate to serve its function as it would not be able to block the entire length of the roadway. It would have been obvious to one of ordinary skill to select or at least try sizing the arm to sufficient length for blocking the road as claimed, as there are a finite number of lengths such arms for gates can usefully be made in for various roadway widths. (See MPEP 2144.04 IV)
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8-14, 16, 18-19, 27-28, 32-33, 38-40, 48, 58, 64, 67-69, 72-76, 81, 85, 87-88, 92-93, 95-97, 99, and 106-110 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Burgin1 primary reference has been replaced with that of the Seguin reference in light of the amendment’s made to the scope of the claims. Seguin’s gate is used in highway or other high-speed facilities as can be seen in figure 7A-7B with similar functionality to the claimed invention. Therefor the Seguin reference in view of the other references stated above would have been obvious to have included and/or modify.
Newly added claims 107-110 have been rejected in view of the references stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        /DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637